DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 12/17/2020. 
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Yumoto describes obtaining the past through-images (G1 to G16) in the past till 3 seconds (a first period of time) before the present through-image in the through-image retrieving mode. Yumoto further describes compressing a past through-image (G1) picked up the earliest time and superimposing the past through-image (G1) on the present through-image. However, Yumoto, in its entirety, does not teach or suggest delaying the past through-images (G1 to G16) for the first period of time.
Accordingly, Yumoto does not teach or suggest the feature of “determine a recording period of time of the captured video based on the set specific recording mode ... the recording period of time includes a first period of time that precedes the time of the 
Examiner’s Response: Examiner respectfully disagrees. Yoshimoto teaches determine a recording period of time of the captured video based on the set specific recording mode. As seen in Figure 2 of Yoshimoto, the specific recording mode set by the user determines the recording period of time (Yoshimoto, Paragraph 0040). The recording period of time in Figures 2A and 2B further show the recording period of time includes a first period of time that precedes the time of the reception of the trigger signal.
Yoshimoto states “As shown in Fig. 2A besides the mode which starts recording. It corresponds to the depression operation to a user’s recording key. The first slow recording mode that records the predetermined period (for example, for 3 seconds) which went back from this depression timing by a frame rate higher than usual” (Yoshimoto, Fig. 2A, Paragraph 0040). Therefore, Yoshimoto discloses a first period of time may be 3 seconds. 
	Yumoto teaches read, from a first storage device based on the trigger signal, the captured video corresponding to a start time of the first period of time (Yumoto, Fig. 5, Column 7, Lines 25-45, the first period of time is the three seconds of captured video before the trigger signal is pressed.) and delaying the read captured video for the first period of time (Yumoto, Figs. 7 and 9, Column 10, Lines 48-64, Column 11, Lines 16-25, The read captured video is delayed for three seconds which is the same as the first period of time.).

Applicant argues: “Furthermore, the Examiner has failed to provide "articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness" in the detailed manner described in KSR. Rather, the Examiner merely provides cursory statements in an attempt to support the claim rejections. In the present instance, Yumoto merely describes an electronic camera by which a shutter chance can be prevented from being lost. However, the instant applicant describes a method which enable the user to verify whether or not a desired video has been recorded to improve the convenience of the user. A person of ordinary skill in the field of the Applicant's invention would not look at the disclosure of Yumoto at the time the invention was made, to combine it with the other references as suggested in the Office Action. Neither the Examiner has provided any rationale for the combination of Yumoto with the other cited references, not there is a suggestion in Yumoto for such a combination. Therefore, the Applicant respectfully submits that the rationale proffered to combine the teachings of Yoshimoto, Takahashi, Yumoto, and Kurokawa is based on hindsight, and is thus improper.”
Examiner’s Response: Examiner respectfully disagrees. As stated in the office action “These arts are analogous since they are all related to imaging devices capturing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (JP 2007-180740A, Applicant’s translation referenced) in view of Takahashi (US 2015/0181134 A1) in further view of Yumoto et al. (US 6,734,910 B1) in further view of Kurokawa (US 2010/0245630 A1).

Regarding claim 1, Yoshimoto et al. (hereafter referred as Yoshimoto) teaches a display control apparatus (Yoshimoto, Fig. 1), comprising: 
circuitry (Yoshimoto, Fig. 1) configured to: 
receive a first user input; start a video capturing operation based on the first user input (Yoshimoto, Figs. 2, Paragraph 0031, 0036, 0040 and 0043, The first user input may be a signal from the operation input section 51 that begins either imaging operations of any mode of Figures 2 of Yoshimoto. Yoshimoto states an input begins the recording method.); 
control, based on the video capturing operation, a first storage device to store a captured video (Yoshimoto, Fig. 1, Buffer memory 25, Paragraph 0041, The images captured before the trigger signal are storage in a buffer memory.);
receive a trigger signal (Yoshimoto, Figs. 2, Paragraph 0040, depression of the recording key); 
set a specific recording mode of a plurality of recording modes based on a second user input (Yoshimoto, Figs. 2, Paragraphs 0043-0044, Recording mode is set by user input.);
determine a recording period of time of the captured video based on the set specific recording mode (Yoshimoto, Figs. 2, Paragraphs 0043-0044), wherein 
the plurality of recording modes is based on a relationship between a time of the reception of the trigger signal and the recording period of time of the captured video (Yoshimoto, Fig. 2, Figure 2 shows three recording modes based on the relationship between the trigger signal and the recording time.); and 

store, in the first storage device, the captured video corresponding to a start time of the first period of time, wherein 
wherein the stored captured video is based on the set specific recording mode (Yoshimoto, Paragraph 0040)
move the read captured video corresponding to the first period of time from the first storage device to a second storage device (Yoshimoto, Fig. 1, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033), 
wherein the second storage device is different from the first storage device (Yoshimoto, Fig. 1, Buffer memory 25, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033, The first and second memories are different.); and 
control the second storage device to store the captured video (Yoshimoto, Fig. 1, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033).
However, Yoshimoto does not teach read, from the first storage device based on the trigger signal, the captured video corresponding to a start time of the first period of time, wherein a storage capacity of the first storage device is equal to an amount of information of the captured video corresponding to the first period of time; delay the read captured video for the first period of time, wherein the read captured video is delayed based on the set specific recording mode; control a display device to: display a live view image on a display screen of the display device; and display the delayed captured video on the display screen so as to superimpose on the displayed live view 
In reference to Takahashi, Takahashi teaches circuitry configured to: 
receive a first user input; start a video capturing operation based on the first user input (Takahashi, Fig. 3, S301, Paragraph 0039, The user may switch the mode to a video capturing operation);
control, based on the video capturing operation, a first storage device to store a captured video (Takahashi, Fig. 2, Memory 32, Paragraph 0065, “ring buffer format in the memory 32”)
read, from the first storage device based on a trigger signal (Takahashi, Fig. 8, S802, Paragraph 0066), the captured video corresponding to a start time of a first period of time (Takahashi, Fig. 8, S805, Paragraph 0065, The period of time is the time before the trigger signal.), wherein 
move, based on the trigger signal, the read captured video corresponding to the first period of time from the first storage device to a second storage device (Takahashi, Fig. 2, recording medium 200, Fig. 8, S805, Paragraph 0065), 
wherein the second storage device is different from the first storage device (Takahashi, Fig. 2, recording medium 200 and memory 32 are different memories); and 
control the second storage device to store the captured video (Takahashi, Fig. 2, recording medium 200, Fig. 8, S805, Paragraph 0065).

However, the combination of Yoshimoto and Takahashi does not teach a storage capacity of the first storage device is equal to an amount of information of the captured video corresponding to the first period of time; delay the read captured video for the first period of time, wherein the read captured video is delayed based on the set specific recording mode; control a display device to: display a live view image on a display screen of the display device; and display the delayed captured video on the display screen so as to superimpose on the displayed live view image, wherein one of the live view image or the delayed captured video has a transparent display state.
In reference to Yumoto et al. (hereafter referred as Yumoto), Yumoto teaches 
control, based on the a recording operation, a first storage device to store a captured video (Yumoto, Figs. 1 and 4, DRAM 14)
read, from a first storage device based on the trigger signal, the captured video corresponding to start time of a first period of time (Yumoto, Fig. 5, Column 7, Lines 25-45, the first period of time is the three seconds of captured video before the trigger signal is pressed.), wherein 

delay the read captured video for the first period of time (Yumoto, Figs. 7 and 9, Column 10, Lines 48-64, Column 11, Lines 16-25, the first period of time is the three seconds), wherein the read captured video is delayed based on a set specific recording mode (Yumoto, Fig. 8); 
control a display device (Yumoto, Fig. 1, Display Section 40) to: 
display a live view image on a display screen of the display device (Yumoto, Figs. 7 and 9, The live view and the delayed images are displayed on the screen.); and 
display the delayed captured video on the display screen so as to superimpose on the displayed live view image (Yumoto, Column 10, Lines 38-46).
These arts are analogous since they are all related to imaging devices capturing images before a trigger signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yoshimoto and Takahashi with the method of displaying delayed images as seen in Yumoto to allow the user to see what the preceding frames are and ensure shutter chance can be prevented from being lost (Yumoto, Column 1, Lines 37-40). Yoshimoto and Yumoto teach the first period of time that precedes the trigger signal is three seconds. Therefore, the recording period of time includes a first period and the read captured video is delayed for the first period of time. Further, Yoshimoto teaches a set specific recording mode which does not record preceding video (Yoshimoto, Fig 2C). In this mode, no video would be delayed.

In reference to Kurokara, Kurokawa teaches displaying a previous image on the display screen so as to superimpose on the displayed live view image wherein one of the live view image or the previous image has a transparent display state, (Kurokawa, Fig. 8, Paragraphs 0051 and 0064).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yoshimoto, Takahashi and Yumoto with the alternative method of displaying the previous image/video in a transparent superimposed state as seen in Kurokawa to allow the user to see the delayed video is the largest possible state as well as the live view. 
Claims 10 and 11 are rejected for the same reasons as claim 1.

Regarding claim 12, the combination of Yoshimoto, Takahashi, Yumoto and Kurokawa teaches the display control apparatus according to claim 1 (see claim 1 analysis). However, the combination of Yoshimoto, Takahashi, Yumoto and Kurokawa does not teach wherein the circuitry is further configured to control the first storage device to erase the stored captured video in a chronological order.
In further reference to Yumoto, Yumoto teaches wherein the circuitry is further configured to control the first storage device to erase the stored captured video in a chronological order (Yumoto, Fig. 5, Column 7, Lines 25-45).

Examiner notes Takahashi also uses a ring buffer for capturing images before the trigger signal which would also erase the stored captured video in a chronological order.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698